     Denise Bourgeois Haley
 1   Attorney at Law: 143709
     Law Offices of Lawrence D. Rohlfing
 2   12631 East Imperial Highway, Suite C-115                    JS-6
     Santa Fe Springs, CA 90670
 3   Tel.: (562) 868-5886
     Fax: (562) 868-5491
 4   E-mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     Daniel Perez
 6
 7
                         UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10
11   DANIEL PEREZ,                          ) Case No.: 8:19-cv-00627-KS
                                            )
12                                          ) ORDER OF DISMISSAL
                  Plaintiff,                )
13                                          )
           vs.                              )
14                                          )
     ANDREW SAUL,                           )
15                                          )
     Commissioner of Social Security,       )
16                                          )
                  Defendant.                )
17                                          )
                                            )
18
19
           The above captioned matter is dismissed with prejudice, each party to bear
20
     its own fees, costs, and expenses.
21
           IT IS SO ORDERED.
                          D.
22
     DATE: 2FWREHU
23                         ___________________________________
                           _____________________________________
                           THE HONORABLE
                               HONORABLE KAREN L. STEVENSON
24                         UNITED STATES MAGISTRATE JUDGE
25
26

                                            -1-
